The opinion of the court was delivered by
Richardson, C. J.
The deed of John Ladd to Susannah Morley gave her a fee, and Aaron and Susannah became seized in fee in her right. Aaron Morley, not being named in the premises of that deed, took nothing in his own right. 2 Roll. Abr. 67. If Aaron and Susannah Morley had issue born alive, Aaron Morley had an estate in the land for his own life ; otherwise, only for the life of Susannah. Whatever estate A. Morley had, passed to John Ladd by the deed of July 1, 1803. Co. Lilt. 326. But it is said that the conveyance by Morley to Ladd was to the use of Susannah Morley, and thus *65the use is executed in her by the statute of uses, and that the legal estate did not remain in Ladd. If this be true, the conveyance had no operation, but left the estate in the same situation in which it was before the conveyance. But every deed ought to be construed, if it be legally possible, so as to effect the intent of the parties. 4 Mass. Rep. 135, Wallis vs. Wallis. It is most manifest, that in this case it was the intent of the parties to place whatever legal estate Morley had in Ladd, and we are of opinion that this conveyance may be so construed as to effect that intention. If we consider this conveyance as a bargain and sale, and there is no doubt we may so consider it, it left the legal estate in Ladd in trust for Susannah Morley. It is well settled, that in a bargain and sale no use can be executed by the statute of uses, in a third person. 2 Sanders' Uses 50, 60. — 3 Johnson 388, Jackson vs. Myers. We are, therefore, of opinion that whatever legal estate Morley had, vested in Ladd and passed to the plaintiff by Ladd’s deed of August 11, 1804. Judgment must, therefore, be rendered on the verdict for the plaintiff.
Bingham, for the defendant.

Chamberlain, pro se.